DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 06/26/2020. Claims 1-27 are pending in this application. Claims 1-27 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narikiyo (5,344,069) in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Narikiyo discloses an air conditioning apparatus comprising: 
a compressor (21); 
a use-side heat exchanger (5) that exchanges heat with first air (the air passes through the use-side heat exchanger 5; see figure 1); 
a heat-source-side heat exchanger (23) that exchanges heat with second air (the air passes through the heat exchanger 23; see figure 1); 

a first duct (10) that supplies the first air (the air passes through the heat exchanger 5) to a plurality of rooms (A, B and C) in an interior (see figure 1); and 
a casing (2) that includes a use-side space that is connected to the first duct (10) and that accommodates the use-side heat exchanger (5; see figure 1), the casing (2) being configured to allow the first air after heat exchange with the refrigerant at the use-side heat exchanger (5) to be sent out to the first duct (10; see figure 1).
However, Kawano fails to disclose the refrigerant that contains at least 1,2-difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Narikiyo to substitute with refrigerant of Narikiyo with the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B). 

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mundy et al. (2010/0082162) in view of Fukushima.
Regarding claim 1, Mundy discloses an air conditioning apparatus (see figure 5) comprising: 
a compressor (23); 
a use-side heat exchanger (40) that exchanges heat with first air (the air passes through the use-side heat exchanger 40; see figure 5); 
a heat-source-side heat exchanger (30) that exchanges heat with second air (the air passes through the heat exchanger 30; see figure 5); 
a refrigerant that circulates in the compressor (23), the use-side heat exchanger (40), and the heat-source-side heat exchanger (30) to repeat a refrigeration cycle (see figure 5); 
a first duct (50) that supplies the first air (the air passes through the heat exchanger 40) to a plurality of rooms (the rooms which associated with the dampers, respectively) in an interior (see figure 5); and 
a casing (11) that includes a use-side space that is connected to the first duct (50) and that accommodates the use-side heat exchanger (40; see figure 5), the casing (11) being configured to allow the first air after heat exchange with the refrigerant at the use-side heat exchanger (40) to be sent out to the first duct (50; see figure 5).
However, Mundy fails to disclose the refrigerant that contains at least 1,2-difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration MPEP 2143 section B).
Regarding claim 2, Mundy discloses a second duct (53) that introduces the first air (return air from the rooms) from the interior (the space of the rooms; see figure 5); 
a use-side unit (11) that includes the casing and that is configured to guide the first air introduced from the interior to the use-side heat exchanger (40) with the casing connected to the second duct (53; see figure 5); and 
a heat-source-side unit (10) that accommodates the heat-source-side heat exchanger (30) and that differs from the use-side unit (11; see figure 5).
Regarding claim 3, Mundy discloses a third duct (53) that introduces the first air from an exterior (the space of the rooms; see figure 5); 
a use-side unit (11) that includes the casing and that is configured to guide the first air introduced from the exterior to the use-side heat exchanger (40) with the casing connected to the third duct (53; see figure 5); and 
a heat-source-side unit (10) that accommodates the heat-source-side heat exchanger (30) and that differs from the use-side unit (11; see figure 5).

Claim 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2008/0188173) in view of Fukushima.
Regarding claim 1, Chen discloses an air conditioning apparatus (see figure 1) comprising: 

a use-side heat exchanger (15e) that exchanges heat with first air (16s or 16r; see figure 1); 
a heat-source-side heat exchanger (15c) that exchanges heat with second air (16o or 16e; see figure 1); 
a refrigerant that circulates in the compressor (17a), the use-side heat exchanger (15e), and the heat-source-side heat exchanger (15c) to repeat a refrigeration cycle (see figure 1); 
a first duct (16a) that supplies the first air (16s or 16r) to a plurality of rooms (the rooms which associated with the grille 16w-16z, respectively) in an interior (11; see figure 1); and 
a casing (18) that includes a use-side space that is connected to the first duct (16s or 16r) and that accommodates the use-side heat exchanger (15e; see figure 1), the casing (18) being configured to allow the first air after heat exchange with the refrigerant at the use-side heat exchanger (15e) to be sent out to the first duct (16a; see figure 1).
However, Chen fails to disclose the refrigerant that contains at least 1,2-difluoroethylene.
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Chen to substitute the refrigerant of Chen with the claim refrigerant MPEP 2143 section B).
Regarding claim 4, Chen discloses a second duct (16b) that is connected to the casing (18) and that supplies the first air (16s or 16r) introduced from the interior (11) to the use-side space (the space which associated with the evaporator 15e; see figure 1), wherein the casing (18) is provided with a partition plate (the plate that separates the evaporator 15e and condenser 15c; see figure 1) that partitions the casing (18) into a heat-source-side space (the space which associated with the condenser 15c) through which the second air (16o or 16e) introduced from an exterior passes (see figure 1) and the use-side space (the space which associated with the evaporator 15e) to prevent circulation of air (16o or 16e) in the heat-source-side space (the space which associated with the condenser 15c) and the use-side space (the space which associated with the evaporator 15e), and wherein the heat-source-side heat exchanger (15c) is disposed in the heat-source-side space (the space which associated with the condenser 15c; see figure 1).

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narikiyo in view of Ueno et al. (2017/0138642).
Regarding claim 1, Narikiyo discloses an air conditioning apparatus comprising: 
a compressor (21); 
a use-side heat exchanger (5) that exchanges heat with first air (the air passes through the use-side heat exchanger 5; see figure 1); 

a refrigerant that circulates in the compressor (21), the use-side heat exchanger (5), and the heat-source-side heat exchanger (23) to repeat a refrigeration cycle (see figure 1); 
a first duct (10) that supplies the first air (the air passes through the heat exchanger 5) to a plurality of rooms (A, B and C) in an interior (see figure 1); and 
a casing (2) that includes a use-side space that is connected to the first duct (10) and that accommodates the use-side heat exchanger (5; see figure 1), the casing (2) being configured to allow the first air after heat exchange with the refrigerant at the use-side heat exchanger (5) to be sent out to the first duct (10; see figure 1).
However, Narikiyo fails to disclose the refrigerant that contains at least 1,2-difluoroethylene.
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0023], [0037]-[0039] and [0047]).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Narikiyo to substitute the refrigerant of Narikiyo with the claim refrigerant as working fluid for a refrigeration system as taught by Ueno in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 5, Narikiyo discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0023], [0037]-[0039] and [0047], Ueno).

Claim 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narikiyo in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Narikiyo discloses an air conditioning apparatus comprising: 
a compressor (21); 
a use-side heat exchanger (5) that exchanges heat with first air (the air passes through the use-side heat exchanger 5; see figure 1); 
a heat-source-side heat exchanger (23) that exchanges heat with second air (the air passes through the heat exchanger 23; see figure 1); 
a refrigerant that circulates in the compressor (21), the use-side heat exchanger (5), and the heat-source-side heat exchanger (23) to repeat a refrigeration cycle (see figure 1); 
a first duct (10) that supplies the first air (the air passes through the heat exchanger 5) to a plurality of rooms (A, B and C) in an interior (see figure 1); and 
a casing (2) that includes a use-side space that is connected to the first duct (10) and that accommodates the use-side heat exchanger (5; see figure 1), the casing (2) being configured to allow the first air after heat exchange with the refrigerant at the use-side heat exchanger (5) to be sent out to the first duct (10; see figure 1).
However, Narikiyo fails to disclose the refrigerant that contains at least 1,2-difluoroethylene.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Narikiyo to substitute the refrigerant of Narikiyo with the claim refrigerant as working fluid for a refrigeration system as taught by Okamoto in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 13, Narikiyo as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116], Okamoto), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 14, Narikiyo as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
Though Narikiyo as modified fails to explicitly disclose the refrigerant comprises 45.1 mass% to 47.1 mass% of HFO-1132(E) based on the entire refrigerant, Okamoto teaches the proportion of HFO-1123 is, in a range of from 25-99.5 vol% (paragraph [0087]) therefore, it would have been obvious to one having ordinary skill in the art at MPEP 2144.05 section II-A). 

Double Patenting
Claims 1-27 of this application is patentably indistinct from claims 1-27 of Application No. 16/954,956. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 1-27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of copending Application No. 16/954,956 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/KUN KAI MA/Primary Examiner, Art Unit 3763